DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 2-16 are currently pending. Claims 2-16 are amended. Claim 1 has been cancelled. No new subject matter was added. 
Allowable Claims
3.	Claims 2-16 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 15 is allowable for reciting, inter alia, “the drainage device to be submerged under a superficial scleral flap of an eye 3-4 mm away from a corneal limbus of the eye”
Wilcox and Lind teaches all of the limitations as discussed in the previous Final Rejection. While the physical device of Wilcox and Lind is similar to the instant application, Wilcox and Lind does not explicitly disclose the drainage device being implanted under the fornix conjunctivae. Wilcox teaches the drainage device to be implanted at the fornix conjunctiva via an incision. For this reason, the method of placing the drainage device of Wilcox requires an incision which imparts from the applicant’s method of using the drainage device. There is no prior art that reads on this combination of limitations. Therefore, the combinations of limitations would be considered allowable. Claim 2-14 and 16 would be allowable for depending from claim 15. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (6/28/2022)
Examiner, Art Unit 3781                                                                                                                                                                                           
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 June 2022